Citation Nr: 1134971	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-46 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability, to include as secondary to service-connected left ankle sprain with chip fracture and degenerative changes.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left ankle sprain with chip fracture and degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970 and from February 1972 to December 1981.  Service in the Republic of Vietnam and award of the Combat Action Ribbon are indicated by the record.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at a May 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.
Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  


FINDINGS OF FACT

1.  An unappealed February 2007 rating decision denied service connection for a right knee disability, to include as secondary to service-connected left ankle disability.

2.  The evidence received since the February 2007 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability, to include as secondary to service-connected left ankle disability.

3.  The Veteran has been shown to currently have a right knee disability that is related to his service-connected left ankle disability.  


CONCLUSIONS OF LAW

1.  The February 2007 rating decision, which most recently denied entitlement to service connection for a right knee disability, to include as secondary to service-connected left ankle disability, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2010).

2.  The evidence received subsequent to the February 2007 rating decision is new and material, and the claim for service connection for a right knee disability, to include as secondary to service-connected left ankle disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Resolving the benefit of the doubt in the Veteran's favor, the Veteran's currently diagnosed right knee disability is a result of his service-connected left ankle disability.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a right knee disability, to include as secondary to his service-connected left ankle disability.  Implicit in his claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.

Although the RO reopened the Veteran's claim in a February 2010 supplemental statement of the case (SSOC), the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the Veteran that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].  

The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding his service connection claim in July 2008.  This letter appears to be adequate.  The Board need not, however, discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board further notes that the Veteran received proper notice as to degree of disability and effective date in the above-referenced July 2008 VCAA letter, as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is reopening the Veteran's claim and granting the service connection claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The RO will be responsible for addressing any notice defect with respect to the assignment of an initial disability rating and/or effective date when effectuating the award, and the Board is confident that the Veteran will be afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision on the merits as to the issue on appeal.

Analysis

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010). 

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

The Court has held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) presumption only relates to the question of service incurrence, it does not relate to questions of whether the veteran has a current disability or whether there was a nexus between the in-service event and the current disability.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

In addition to disabilities that were incurred in, or aggravated by, active military service, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis similar to the Court's decision in Hickson applies.  There must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the Veteran in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet App. 321, 328 (1999).  
In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

Claim to reopen

In an August 1982 rating decision, the RO denied the Veteran's claim of entitlement to service connection for arthritis of the right knee because "[n]o evidence of ... arthritis, ... knees shown during service."  The Veteran was informed of the August 1982 rating decision and of his appeal rights by a letter from the RO dated in September 1982.  The Veteran did not file an appeal, and the rating decision became final.    

When the Veteran's claim was denied by the RO in August 1982, the evidence included his service treatment records and a VA examination dated in June 1982.  

The Veteran's service treatment records documented the Veteran's report of treatment for arthritic spasms in his right knee during an examination dated in July 1975.  At that time, the Veteran noted that he had not received any treatment for the arthritic spasms in over a year and a half.  An Abstract of Medical History indicated treatment for arthritis-like tendency and spasms in the right knee in July and November 1973.  The remainder of the Veteran's service treatment records, to include his September 1981 separation examination, are absent complaints of or treatment for a right knee disability.  

The Veteran was provided a VA examination in June 1982.  Examination of his joints indicated essentially normal results.  The Veteran was diagnosed with multiple joint pains by history, minimal asymptomatic on present examination.      

In its February 2007 rating decision, the RO continued the denial of the Veteran's right knee disability claim, to include as secondary to service-connected left ankle disability because "there is no evidence of treatment for or diagnosis for this condition during your active duty service.  Also there is no current medical evidence which would indicate that this condition is directly related to your service connected left ankle condition ... This condition neither occurred in nor was caused by service."  The Veteran was informed of the February 2007 rating decision and of his appeal rights by a letter from the RO dated in February 2007.  The Veteran did not file a notice of disagreement as to the rating decision.  The February 2007 rating decision therefore became final.

When the Veteran's claim was denied by the RO in February 2007, the additional evidence submitted since the August 1982 rating decision included statements from the Veteran indicating that his right knee disability was related to his service-connected left ankle disability and VA treatment records dated from November 1999 to November 2006.  

The VA treatment records documented treatment for right knee hemarthrosis, status post trauma to the knee as well as possible cartilage/ligament injury.  An MRI report dated in April 2006 showed full thickness ACL tear with at least a partial thickness tear of the PCL; partial tear of the superior aspect of the MCL; medial subluxation of the medial meniscus likely from an associated complex radial tear with parameniscal cyst extending inferiorly into the medial gutter; large prepatellar bursitis collection with locules of blood products within it; and medial compartment prominent periarticular osteophytes.  

In July 2008, the Veteran requested that his claim be reopened.  After the RO declined to reopen the Veteran's claim, this appeal followed.  The evidence added to the record since the February 2007 rating decision consists of statements from the Veteran and other individuals, a VA examination report dated in January 2010, and VA treatment records dated from March 2006 to December 2009. 

The RO denied the Veteran's claim in 2007 because the evidence did not indicate a relationship between the Veteran's diagnosed right knee disability and either his military service or his service-connected left ankle disability.  The unappealed February 2007 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  As explained above, the Veteran's claim for service connection may only be reopened if he submits new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e., after February 2007] evidence bears directly and substantially upon the specific matter under consideration.  

In reviewing the evidence added to the claims folder since the February 2007 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim, specifically evidence demonstrating a relationship between the Veteran's right knee disability and his service-connected left ankle disability.  

In particular, E.G., PA-C, concluded in a VA treatment report dated in December 2009 that after examination of the Veteran and consideration of his medical history, "left ankle instability issues and injuries while in the service most likely contributes to right knee pain due to compensating and due to recurrent falls from left ankle giving way and landing directory onto right knee."
 
In short, the additionally submitted evidence showing a relationship of the Veteran's current right knee disability to his service-connected left ankle disability serves to fulfill the crucial, but heretofore missing, element of medical nexus.  As such, this evidence is so significant that it must be considered in order to fairly decide the merits of the claim.  Accordingly, the Board concludes that new and material evidence pertaining to the existence of a relationship of a right knee disability to service-connected left ankle disability has been submitted.  The Veteran's claim for entitlement to service connection for a right knee disability is reopened.

Claim for service connection

The Veteran is claiming entitlement to service connection for a right knee disability, which he contends is due to his military service and service-connected left ankle disability.  See, e.g., the Veteran's notice of disagreement dated in January 2009.  As to Hickson/Wallin element (1), the medical evidence of record indicates diagnoses of a right knee disability.  See, e.g., the January 2010 VA examination report.  Hickson/Wallin element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's service treatment records documented the Veteran's report of treatment for arthritic spasms in his right knee during an examination dated in July 1975.  At that time, the Veteran noted that he had not received any treatment for the arthritic spasms in over a year and a half.  An Abstract of Medical History indicated treatment for arthritis-like tendency and spasms in the right knee in July and November 1973.  The remainder of the Veteran's service treatment records, to include his September 1981 separation examination, are absent complaints of or treatment for a right knee disability.  

The Veteran's personnel records confirm that his Military Occupational Specialty (MOS) was a field medical service technician.  Furthermore, his personnel records also confirm that he was stationed in Vietnam and received the Combat Action Ribbon.  Evidence of in-service right knee injury, including combated related injury, is established.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Hickson element (2) is satisfied.  Wallin element (2) has also been met; the Veteran is service-connected for a left ankle disability.

Turning to element (3), medical nexus, the competent and probative evidence demonstrates that the Veteran's currently diagnosed right knee disability is related to his service-connected left ankle disability.  Specifically, E.G., PA-C, concluded in a VA treatment report dated in December 2009 that "left ankle instability issues and injuries while in the service most likely contributes to [the Veteran's] right knee pain."  E.G.'s rationale for her conclusion was based on examination of the Veteran and consideration of his medical history.  Moreover, she indicated that "due to compensating and due to recurrent falls from left ankle giving way and landing directory onto right knee," the Veteran's right knee disability was caused by the left ankle disability.       

The report of E.G., PA-C appears to have been based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].   

The Board also observes that the Veteran was afforded a VA examination for his right knee disability in January 2010.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded that "it is less likely than not that the Veteran's right knee disability is due to his left ankle disability."  The examiner's rationale for her conclusion was based on an examination of the Veteran as well as a review of his medical history, which the examiner indicated did not show any evidence of unsteady gait, instability or history of falls from the left ankle disability.  

VA regulations provide that service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  In addition, if a nonservice-connected disorder is aggravated by a service-connected disorder, the Veteran is entitled to compensation for the degree of increased disability (but only that degree) over and above the degree of disability existing in the absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  Crucially, however, the VA examiner did not render an opinion as to whether the Veteran's right knee disability was aggravated by his service-connected left ankle disability.  In light of the foregoing, the Board finds that the January 2010 VA examiner's opinion is not fully adequate for evaluation purposes as it does not address the secondary service connection claim on the basis of aggravation.     

In conclusion, for reasons and bases expressed above, the benefit sought on appeal, entitlement to service connection for a right knee disability is granted.





ORDER

The claim for service connection for a right knee disability, to include as secondary to service-connected left ankle sprain with chip fracture and degenerative changes is reopened.

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left ankle sprain with chip fracture and degenerative changes is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


